DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites among other limitations “wherein the monitoring attachment does not affect operation of the medicament dispenser” which is a negative limitation that is unclear and indefinite.  Suggested correction is to delete this phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edwards et al. (US PG Pub. No. 2014/0243749 effectively filed Dec. 27, 2012), (herein “Edwards”).
Regarding claim 1, Edwards teaches a monitoring attachment (i.e., adapter 1210,120, 220B, see Figs. 1, 35, and 36 below and para. [0164]) attachable to a medicament dispenser 1100, 100,200 (see paras. [0164],[0187] and Figs. 1, 35, and 36 below) for monitoring usage of a medicament dispenser (see paras. [0166],[0182]), comprising: a housing attachable to a medicament dispenser 100,200 (see para. [0164]); one or more sensors 126,226 (see para. [0166]) to detect usage of the medicament dispenser; a storage medium (i.e., memory or use module, see paras. [0070],[0077],[0165]) to store event data associated with the usage of the medicament dispenser as a medication usage event; and a wireless transceiver 122,222 (see para. [0165]) configured to: transmit, to a client device (i.e., monitor device 150, locator 250 or remote device 1610, see Figs. 1, 35 and 36 below, paras. [0169]-[0171]), the medication usage event detected by the sensors 126,226 (see para. [0182]), and receive, from the client device 150,250, a request to locate the medicament dispenser (see paras. [0173]-[0174]); and an output device 124,224 configured to emit a detection signal responsive to a request to locate the medicament dispenser (see para. [0173]).  

    PNG
    media_image1.png
    520
    723
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    388
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    519
    389
    media_image3.png
    Greyscale

Regarding claim 2, Edwards teaches wherein the output device 124,224 (see Figs. 35 and 35 above) is a speaker (i.e., where a speaker is an audio output, see para. [0173]), and wherein the detection signal output by the speaker is an audio signal.  

Regarding claim 4, Edwards teaches wherein the output device 124,224 is a light, and wherein the detection signal output by the light is a blinking signal (see para. [0168], where a light is type of a visual signal, see also para. [0169] regarding flashing lights on the monitoring device, as example of a visual signal).  
Regarding claim 5, Edwards teaches wherein the wireless transceiver 122,222 is further configured to: establish a wireless connection with the client device 150,250 for receiving and transmitting data (see para. [0165]), and wherein the output device 124,224 is configured to emit a second detection signal responsive to the wireless transceiver determining that a wireless connection with the client device is lost (see paras. [0173]-[0174]).  
Regarding claim 6, Edwards teaches wherein the wireless transceiver 122,222 uses one or more of: a Bluetooth protocol; a Wi-Fi network; a cellular network; and a radio frequency (RF) protocol (see para. [0075],[0165]).  
Regarding claim 7, Edwards teaches wherein the housing comprises an exterior surface attachable to a cover of the medicament dispenser (see para. [0179] and schematically shown in Figs. 35 and 36 above, where the housing of the adapter 120 allows removability of the dispenser), wherein the monitoring attachment does not affect operation of the medicament dispenser.  
Regarding claim 8, Edwards teaches wherein the sensors include an infrared sensor (see para. [0168], IR signal from an IR sensor) configured to detect movement of a feature on a body of the medicament dispenser, wherein detecting usage is based on movement of the feature detected by the infrared sensor.  
Regarding claim 9, Edwards teaches wherein the sensors include a microphone (see para. [0074],[0165]) configured to capture audio corresponding to a sound of an inhalation of 
Regarding claim 10, Edwards teaches wherein the sensors include an accelerometer (see para. [0210], where sensors in monitoring and/or adapter device can include accelerometers suitable for detecting changes in acceleration/movement) configured to detect movement of the medicament dispenser, wherein detecting usage is based on movement of the medicament dispenser detected by the accelerometer.  
Regarding claim 11, Edwards teaches wherein the sensors include a capacitive sensor (see Edwards, claims 5-6, where the sensor can be a capacitance sensor which produces indication from one state of the medicament delivery device to another state) configured to detect handling of the medicament dispenser, wherein detecting usage is based on handling of the medicament dispenser detected by the capacitive sensor.  
Regarding claim 12, Edwards teaches a method comprising: receiving, from a client device (i.e., computing device 1510, see para. [0170] and Fig. 1 above) via a wireless transceiver of a monitoring attachment (i.e., adapter 1210,120, 220B, see Figs. 1, 35, and 36 below and para. [0164]) attached to a medicament dispenser, a request to locate the medicament dispenser; emitting, via an output device on the monitoring attachment, a detection signal; detecting, via one or more sensors on the monitoring attachment, usage of the medicament dispenser as a medication usage event (see para. [0182]); and Atty. Docket No. 31623-45214/US25transmitting, via the wireless transceiver to the client device, the medication usage event.  
Regarding claim 13, Edwards teaches wherein the output device 124,224 (see Figs. 35 and 35 above) is a speaker (i.e., where a speaker is an audio output, see para. [0173]), and wherein the detection signal output by the speaker is an audio signal.  
Regarding claim 14, Edwards teaches wherein the output device 124,224 is a vibration component (see para. [0168]), and wherein the detection signal output by the vibration component is a vibration signal.  

Regarding claim 16, Edwards teaches establishing, via the wireless transceiver 122,222, a wireless connection with the client device 150,250 for receiving and transmitting data (see para. [0165]), and emitting, via the output device124,224, a second detection signal responsive to determining that a wireless connection with the client device is lost (see paras. [0173]-[0174]).  
Regarding claim 17, Edwards teaches wherein the sensors include an infrared sensor (see para. [0168]), wherein detecting the usage comprises detecting, via the infrared sensor, movement of a feature on a body of the medicament dispenser.  
Regarding claim 18, Edwards teaches wherein the sensors include a microphone (see para. [0074],[0165]), wherein detecting the usage comprises capturing, via the microphone, audio corresponding to a sound of an inhalation of medicament dispensed by the medicament dispenser.
Regarding claim 19, Edwards teaches wherein the sensors include an accelerometer (see para. [0210], where sensors in monitoring and/or adapter device can include accelerometers suitable for detecting changes in acceleration/movement) configured to detect movement of the medicament dispenser, wherein detecting usage is based on movement of the medicament dispenser detected by the accelerometer.  
Regarding claim 20, Edwards teaches wherein the sensors include a capacitive sensor (see Edwards, claims 5-6, where the sensor can be a capacitance sensor which produces indication from one state of the medicament delivery device to another state), wherein detecting the usage comprises, detected by the capacitive sensor, the handling of the medicament dispenser.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784